Case 8:20-cv-00043-SB-ADS Document 190-51 Filed 05/14/21 Page 1 of 4 Page ID
                                 #:3297




 Summary Judgment Ex. 8a
Case 8:20-cv-00043-SB-ADS Document 190-51 Filed 05/14/21 Page 2 of 4 Page ID
                                 #:3298




                                                                      EXHIBIT

                                                                         20
                                                                  01/22/2021 CSR # 13744
Case 8:20-cv-00043-SB-ADS Document 190-51 Filed 05/14/21 Page 3 of 4 Page ID
                                 #:3299
Case 8:20-cv-00043-SB-ADS Document 190-51 Filed 05/14/21 Page 4 of 4 Page ID
                                 #:3300
